Order filed February 4, 2020




                                       In The

                      Fourteenth Court of Appeals
                                   ____________

                                NO. 14-19-00469-CV
                                   ____________

                      AZHAR M. CHAUDHARY, Appellant

                                         V.

                             WENSHAN ZHANG, Appellee


                   On Appeal from County Court at Law No. 5
                            Fort Bend County, Texas
                     Trial Court Cause No. 19-CCV-064611

                                      ORDER

      This appeal is from a judgment signed May 31, 2019. Appellant filed a
notice of appeal on June 12, 2019. Appellant filed a Statement of Inability to
Afford Payment of Court Costs in the trial court. “A party who files a Statement of
Inability to Afford Payment of Court Costs cannot be required to pay costs except
by order of the court as provided by this rule.” See Tex. R. Civ. P. 145(a).

      The clerks’ record filed January 2, 2020 reflects that appellant has not been
ordered to pay costs pursuant to Rule 145. Accordingly, the official court reporter
for the 234th District Court is directed to file the reporter’s record within 30 days
of the date of this order.

                                       PER CURIAM



Panel consists of Chief Justice Frost and Justices Christopher and Bourliot.